Citation Nr: 0532161	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The appellant served in the United States Army Reserves from 
October 1962 to July 1963, which included a period of active 
duty for training from November 1962 to May 1963.  He also 
served in the Army National Guard of Texas from July 1963 to 
September 1963, and he served on active duty in the United 
States Navy from October 1963 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2003 for purposes of 
additional development.  This matter was originally on appeal 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
appellant is currently diagnosed with bilateral sensorineural 
hearing loss-the severity of which meets the threshold 
levels of a hearing impairment as defined by VA regulation.

2.  There is satisfactory evidence of record that the 
appellant was exposed to significant loud noise during 
service.

3.  There is competent medical evidence of record that 
causally links the appellant's currently diagnosed bilateral 
sensorineural hearing loss to exposure to significant loud 
noise during his military service.

4.  There is competent medical evidence of record that 
causally relates the appellant's currently diagnosed tinnitus 
to his bilateral sensorineural hearing loss.





CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 101(24), 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.159, 3.303, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus is proximately due to or the result of bilateral 
sensorineural hearing loss.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R.     §§ 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the appellant's claim. 


Evidence

In the appellant's application for compensation benefits, he 
maintained that he sustained hearing loss and tinnitus as the 
result of acoustical trauma from exposure to loud noise 
during service.

Army National Guard medical records showed that whispered and 
spoken voice tests conducted at the appellant's July 1963 
enlistment examination revealed hearing acuity of 15/15, 
bilaterally.

United States Navy medical records showed that whispered and 
spoken voice tests conducted at the appellant's October 1963 
enlistment examination and November 1963 discharge 
examination revealed hearing acuity of 15/15, bilaterally.

A DD Form 214 showed that the appellant's military 
occupational specialty (MOS) during his period of active duty 
for training was a "wheel vehicle mechanic."  It was noted 
that the appellant successfully completed basic training and 
the Infantry Mechanized course.  Also, the appellant was 
awarded the "SS(Rifle)" medal.

Personnel records showed that the appellant's MOS during his 
service in the Army National Guard of Texas was a light 
weapons infantryman.

In an October 2001 letter, Dr. G.H. reported that he reviewed 
with the appellant the results of an audiogram conducted on 
September 20, 2001.  Dr. G.H. noted that the audiogram 
revealed severe medium to high frequency hearing loss.  Dr. 
G.H. maintained that after a review of the appellant's 
service records and given the appellant's exposure to 
hazardous noise levels from light weapons fire, he found that 
it was as likely as not that the appellant's current hearing 
loss had its onset during his military service. 

Records from Dr. G.H. include the September 20, 2001 
audiogram, which is not interpreted.  The Board is generally 
precluded from interpreting graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the 
favorable outcome of this appeal, the appellant is not 
prejudiced by the Board's favorable recognition that the 
audiogram revealed that the hearing threshold level in 
decibels was approximately 55 in frequencies 3000 and 4000 in 
the right ear, and the hearing threshold level in decibels 
was approximately 65 in frequencies 3000 and 4000 in the left 
ear.

In a March 2004 letter, Dr. G.H. reported that he saw the 
appellant in his office in September and October 2001, at 
which time his chief complaints were constant tinnitus and 
binaural hearing loss.  Dr. G.H. noted that the results of 
the September 20, 2001 audiogram showed moderately severe 
high frequency hearing loss at 3000 to 4000 hertz.  Dr. G.H. 
noted that the appellant had improvement in his hearing at 
8000 Hertz, highly suggestive of noise exposure as the 
primary cause of his hearing loss.  Dr. G.H. maintained that 
after a review of the appellant's service records and given 
the appellant's exposure to hazardous noise levels from loud 
machinery while in the military, he found that it was as 
likely as not that the appellant's current hearing loss had 
its onset during his military service.  Dr. G.H. added that 
the appellant denied any significant noise exposure since 
leaving the military.  Lastly, Dr. G.H. opined that the 
appellant's tinnitus was as likely as not caused by his high 
frequency hearing loss.  
 

Legal Criteria

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1(d) (2005).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).  Once a 
claimant has established "veteran" status through the 
performance of "active service," he is entitled to certain 
presumptions afforded to veterans.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


Analysis

The medical evidence of record shows that the appellant is 
currently diagnosed with noise induced high frequency 
bilateral hearing loss or bilateral sensorineural hearing 
loss, and he is diagnosed with tinnitus.  The medical 
evidence further shows that the severity of hearing loss in 
the right and left ears meets the threshold levels of a 
hearing impairment as defined by VA regulation where the 
auditory thresholds in frequencies 3000 and 4000 Hertz are 
greater than 40 decibels.  38 C.F.R. § 3.385 (2005).  Thus, a 
current disability manifested by bilateral hearing loss and 
tinnitus is shown by the evidence.  38 C.F.R. § 3.303 (2005).

Available service medical records show that appellant's 
hearing was normal during service and no complaints of 
hearing loss or tinnitus are documented in service.  
Notwithstanding the foregoing, the appellant may otherwise 
establish direct service connection for a hearing disability 
and tinnitus initially manifested several years after 
separation from service on the basis of evidence showing that 
the current hearing loss and tinnitus are causally related to 
an injury suffered in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005); Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).  Thus, it was a misapplication of the 
law to the extent the RO's denial of the appellant's claim 
was based on the fact that the evidence failed to show 
hearing loss or tinnitus during the appellant's period of 
active duty for training.   

In the opinion of Dr. G.C., the appellant's high frequency 
bilateral hearing loss is as likely as not related to his 
reported in-service noise exposure, and his tinnitus is as 
likely as not caused by his hearing loss.  While Dr. G.C. did 
not cite or provide a copy of the service records he 
reportedly relied on in formulating his opinion (despite an 
inquiry by the RO into the whereabouts of these records on 
Remand), Dr. G.C.'s opinion is based on competent lay 
evidence coupled with his medical expertise in the field of 
otolaryngology.  The appellant is competent to report on his 
observation that he was exposed to loud noise in the 
performance of his service duties.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Exposure to significant noise is 
certainly consistent with the appellant's MOS.  Dr. G.C. is 
competent to deduce that the appelant's reported in-service 
noise exposure is consistent with the pattern of hearing 
impairment demonstrated on the September 2001 audiology 
examination.  Therefore, the Board finds that Dr. G.C.'s 
opinion constitutes competent medical evidence that the 
appellant's current bilateral sensorineural hearing loss is 
causally related to his in-service noise exposure.  As for 
the appellant's tinnitus, the Board notes that service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  In Dr. G.C.'s professional opinion, the appellant's 
tinnitus is causally related to his hearing loss.  
Accordingly, service connection for bilateral sensorineural 
hearing loss and tinnitus is warranted.  
 


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


